Citation Nr: 1117652	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  08-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in December 2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

At the outset, the Board notes that service connection is currently in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; cataract left eye, with status post cataract surgery, right eye, rated as 30 percent disabling; diabetes mellitus Type II with erectile dysfunction, rated as 20 percent disabling; and residuals of malaria, rated as noncompensable, with a total combined rating of 70 percent.  

In a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  While the Board notes that the Veteran was afforded several VA examinations in conjunction with his claim in August and September 2006, the examiners did not render an opinion as to the impact of the Veteran's service-connected disabilities on his employability.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board further notes that at the time of his December 2010 hearing, the Veteran testified that the main cause of his unemployability was his PTSD.  The Board notes that the Veteran was not afforded a VA psychiatric examination in conjunction with his claim for a TDIU.  

The Board further observes that the last VA treatment records associated with claims folder date back to June 2007.  As this matter is in remand status, an attempt should be made to obtain up-to-date VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all treatment records of the Veteran from the Augusta VAMC from June 2007 to the present.  

2.  Thereafter, the Veteran should be afforded appropriate VA examinations by qualified physicians to determine the impact of all his service-connected disabilities on his ability to maintain gainful employment.  The claims folder must be made available and be reviewed by the examiners.  The psychiatric examiner must assign a numerical code under the Global Assessment of Functioning Scale (GAF) provided in the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) only as it relates to the Veteran's service-connected psychiatric disability.  The examiners is are requested to answer the following:

Do the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience?  Age is not to be considered a factor in rendering this opinion.  The examiners should provide a rationale for the opinions rendered.  The examination reports should indicate if the examiners reviewed the records.

3.  Advise the Veteran in writing that it is his responsibility to report for the VA examinations, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


